Per Curiam,
■ We are not convinced that either of the exceptions to the sheriff’s sale should have been sustained. On the contrary, we think their dismissal, in the circumstances, was a proper exercise of judicial discretion. In the absence of any available assurance that a higher and better price would be realized by the proposed re-sale of the property, there was nothing to justify the court in setting aside the sale, and thus subjecting the plaintiff to further delay and expense in the collection of its claim.
Decree affirmed and appeal dismissed with costs to be paid by appellants.